
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.11


INDEMNIFICATION TRUST AGREEMENT


        INDEMNIFICATION TRUST AGREEMENT, dated April 29, 2004 (this
"Agreement"), among Medtronic, Inc., a Minnesota corporation ("Grantor" or the
"Company"), and, Wells Fargo Bank, National Association, as trustee (the
"Trustee"), and Ronald E. Lund, as the initial representative of the
Beneficiaries (the initial "Beneficiaries' Representative").


PRELIMINARY STATEMENT


        Pursuant to the bylaws, as amended to date, of Grantor (the "Bylaws"),
Grantor has obligated itself to indemnify and advance costs and expenses of each
director, executive officer or other person arising from an Indemnifiable Event
(as defined in Section 1.1) to the maximum extent permitted by law.

        Grantor hereby establishes a trust to be a non-exclusive source of
indemnification for the Grantor's directors and officers who are eligible for
such indemnification as stated in this Trust as it is in effect from time to
time. Grantor agrees promptly to deliver to the Trustee $50 million to be held
in trust and paid under the terms of this Agreement. By establishing and funding
such trust, Grantor is intending to provide assurance to the Beneficiaries of
the availability of amounts contributed hereunder to make payments to which the
Beneficiaries are entitled under the Bylaws.

        Grantor has determined that establishment of such trust is necessary in
order for Grantor to attract and retain the most qualified directors and
officers.

        NOW, THEREFORE, the Trustee accepts the trust created hereby (the
"Trust") and agrees that it will hold all property that it may receive
hereunder, IN TRUST, for the purposes and upon the terms and conditions
hereinafter stated, and Grantor and the Trustee agree as follows:


ARTICLE I

DEFINITIONS


        1.1    Certain Defined Terms.    The following terms, as used herein,
shall have the following respective meanings:

        "Agreement" has the meaning given in the Preamble hereof.

        "Adverse Determination" has the meaning specified in Section 4.13.

        "Beneficiary" has the meaning specified in Section 3.1.

        "Beneficiaries' Representative" has the meaning given in the Preamble
hereof.

        "Beneficiaries' Representative Losses" has the meaning specified in
Section 4.9.

        "Business Day" shall mean any day other than a Saturday, Sunday or other
day on which banks are required or permitted to be closed.

        "Bylaws" has the meaning given in the Preliminary Statement hereof.

        "Change in Control" shall mean, and shall be deemed to have occurred if,
on or after the date of this Agreement:

        (a)   Any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (i) the then outstanding shares of common stock of the Grantor (the
"Outstanding Company Common Stock") or (ii) the combined voting power of the
then outstanding voting securities of Grantor entitled to vote generally in the
election of directors (the "Outstanding Company Voting Securities"); provided,
however, that, for purposes of this clause (a), the following acquisitions shall
not constitute a Change in Control: (1) any acquisition directly

--------------------------------------------------------------------------------



from Grantor, (2) any acquisition by Grantor or any of its subsidiaries, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Grantor or any of its subsidiaries, (4) any acquisition by an
underwriter temporarily holding securities pursuant to an offering of such
securities or (5) any acquisition pursuant to a transaction that complies with
clauses (i), (ii) and (iii) of clause (c) below; or

        (b)   Individuals who, as of the date hereof, constitute the Board of
Directors (the "Incumbent Directors") cease for any reason to constitute at
least a majority of the Board of Directors; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Grantor's shareholders, was approved by a vote of
at least a majority of the Incumbent Directors then on the Board of Directors
(either by a specific vote or by approval of the proxy statement of Grantor in
which such person is named as a nominee for director, without written objection
to such nomination) shall be considered as though such individual were an
Incumbent Director, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board of
Directors; or

        (c)   Consummation of a reorganization, merger, statutory share exchange
or consolidation (or similar corporate transaction) involving Grantor or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of Grantor, or the acquisition of assets or stock of another entity (a
"Business Combination"), in each case, unless, immediately following such
Business Combination, (i) substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 55% of,
respectively, the then outstanding shares of common stock and the total voting
power of (A) the corporation resulting from such Business Combination (the
"Surviving Corporation") or (B) if applicable, the ultimate parent corporation
that directly or indirectly has beneficial ownership of 80% or more of the
voting securities eligible to elect directors of the Surviving Corporation (the
"Parent Corporation"), in substantially the same proportion as their ownership,
immediately prior to the Business Combination, of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (ii) no
person (other than any employee benefit plan (or related trust) sponsored or
maintained by the Surviving Corporation or the Parent Corporation), is or
becomes the beneficial owner, directly or indirectly, of 30% or more of the
outstanding shares of common stock and the total voting power of the outstanding
voting securities eligible to elect directors of the Parent Corporation (or, if
there is no Parent Corporation, the Surviving Corporation) and (iii) at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) following the
consummation of the Business Combination were Incumbent Directors at the time of
the Board of Director's approval of the execution of the initial agreement
providing for such Business Combination; or

        (d)   Approval by the shareholders of Grantor of a complete liquidation
or dissolution of Grantor.

        "Claim" shall mean any threatened, pending or completed action, suit,
proceeding, arbitration or other alternative dispute resolution mechanism
whether brought by or in the right of Grantor or otherwise, or any hearing,
inquiry or investigation that Beneficiary in good faith believes might lead to
the institution of any such action, suit, proceeding, arbitration or other
alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other, or any appeal therefrom.

        "Collateral" has the meaning specified in Section 4.13.

        "Eligible Securities" shall mean those securities described on
Exhibit A, as such Exhibit may be amended and restated from time to time by
Grantor with the consent of the Beneficiaries' Representative. Any amendment and
restatement of Exhibit A shall be set forth in a written instrument that (i) is
executed on behalf of Grantor and the Beneficiaries' Representative (including

--------------------------------------------------------------------------------






execution in counterparts), (ii) is delivered to the Trustee and (iii) expressly
states that it is intended as an amendment and restatement of Exhibit A to this
Agreement. Amendments to Exhibit A shall be effective upon delivery to the
Trustee.

        "Expenses" means any reasonable expenses incurred by a Beneficiary as a
result of a Claim or Claims made against him or her for an Indemnifiable Event
including, without limitation, counsel fees and costs of investigative, judicial
or administrative proceedings and any appeals.

        "Expense Advance" shall mean a payment of Expenses arising from or
relating to any Claim by reason of (or arising in part out of) an Indemnifiable
Event, which payment is in advance of the final disposition of the proceeding to
which such Indemnifiable Event relates.

        "Five Year Anniversary" has the meaning specified in Section 6.1.

        "Grantor" has the meaning given in the Preamble hereof.

        "Income Surplus" has the meaning specified in Section 4.4.

        "Indemnifiable Event" shall mean any event or occurrence, whether
occurring on, prior to, or after the date of this Agreement, related to (i) the
fact that Beneficiary is or was a director, officer, employee, trustee, agent or
fiduciary of Grantor, or any subsidiary of Grantor, or is or was serving at the
request of Grantor as a director, officer, employee, trustee, agent or fiduciary
of another corporation, partnership, joint venture, employee benefit plan, trust
or other enterprise, or (ii) any action or inaction on the part of Beneficiary
while serving in any capacity set forth in clause (i), including, without
limitation, any breach of duty, neglect, error, misstatement, misleading
statement, omission, or other act done or wrongfully attempted by Beneficiary,
or any of the foregoing alleged by any claimant, in any such capacity.

        "Losses" shall mean (i) any amounts or sums that Beneficiary is legally
obligated to pay as a result of a Claim or Claims made against Beneficiary for
Indemnifiable Events including, without limitation, damages, judgments, fines,
penalties and sums or amounts paid in settlement (if such settlement is approved
in advance by Grantor) of a Claim or Claims, and (ii) to the extent not paid in
advance pursuant to the terms of this Agreement for any reason, Expenses.

        "Opening Amount" has the meaning specified in Section 4.2.

        "Scheduled Termination Date" has the meaning specified in Section 6.1.

        "Termination Notice" has the meaning specified in Section 6.1.

        "Trust" has the meaning given in the Preliminary Statement hereof.

        "Trust Fund" has the meaning specified in Section 4.1.

        "Trustee" has the meaning given in the Preamble hereof.

        "UCC" has the meaning specified in Section 4.13.

        "Voting Beneficiaries" shall mean (i) if no Change in Control shall have
occurred at the time of any action by the Voting Beneficiaries, all then living
Beneficiaries who at such time are, or within the preceding three year period
were, directors of Grantor, or (ii) if a Change in Control shall have occurred
prior to the time of any action by the Voting Beneficiaries, all then living
Beneficiaries who were also Voting Beneficiaries immediately prior to the Change
in Control. The determination of the Beneficiaries' Representative as to which
Beneficiaries are Voting Beneficiaries at any given time shall be determinative
of such issue and may be relied upon by Grantor and the Trustee for any purpose
under this Agreement.

        "Voting Securities" shall mean any securities of Grantor (or a surviving
entity as described in the definition of a "Change in Control") that vote
generally in the election of directors.

--------------------------------------------------------------------------------







ARTICLE II

THE TRUST


        2.1    Appointment of Trustee; Declaration of Trust.    Grantor hereby
appoints The Trustee as trustee of the Trust effective as of the date hereof to
have all the rights, powers and duties set forth herein. The Trustee hereby
confirms the receipt in trust from the Grantor of $50 million constituting the
initial Trust Fund. The Trustee hereby declares that it will hold the Trust Fund
in trust as set forth herein and for the use and benefit of the Beneficiaries.

        2.2    Purpose of Trust.    THE SOLE PURPOSE OF THE TRUST IS TO PROVIDE
ASSURANCE TO THE BENEFICIARIES OF THE AVAILABILITY OF AMOUNTS TO MAKE PAYMENTS
TO WHICH THE BENEFICIARIES ARE ENTITLED UNDER THE BYLAWS. Except in connection
with the foregoing or as otherwise expressly provided in this Agreement, the
Trustee, as trustee of the trust established pursuant to this Agreement, shall
not (i) engage in any business or activity using the Trust Fund, (ii) have any
property, rights or interests, whether real or personal, tangible or intangible
in the Trust Fund, (iii) incur any legal liability or obligations, whether fixed
or contingent, matured or unmatured, other than in the normal course of the
administration of the trust created hereunder relating to the Trust Fund or
(iv) subject any of the Trust Fund to any mortgage, pledge, lien, security
interest or other claim or encumbrance, other than in favor of the Trustee, the
Beneficiaries' Representative or the Beneficiaries in accordance with the
provisions of this Agreement.

        2.3    Name.    For ease of reference, the Trust created hereby shall be
known as "Medtronic Indemnification Trust."

        2.4    Office.    The office of the Trust shall be in care of the
Trustee, addressed to Wells Fargo Bank, National Association, MAC N9303-110,
11th Floor NorthStar East Building, 608 2nd Avenue S, Minneapolis, Minnesota,
55402 or at such other address within the State of Minnesota as the Trustee may
designate by written notice to Grantor and the Beneficiaries.


ARTICLE III

THE BENEFICIARIES AND THE
BENEFICIARIES' REPRESENTATIVE


        3.1    The Beneficiaries.    The beneficiaries of the Trust (each, a
"Beneficiary") shall be all past, present and future members of the Board of
Directors and all past, present and future officers of the Company, provided,
however, that if there is a Change in Control of Grantor, no director elected or
appointed after or in connection with such Change in Control shall be entitled
to be a Beneficiary who was not a Beneficiary prior to such Change in Control
and no officer appointed after or in connection with such Change in Control
shall be entitled to be a Beneficiary who was not a Beneficiary prior to such
Change in Control. Grantor shall promptly notify the Beneficiaries'
Representative and the Trustee of a Change in Control. The Beneficiaries'
Representative may also notify the Trustee of a Change in Control, and the
Trustee shall be entitled to rely upon any notice of a Change in Control
delivered to it by either Grantor or the Beneficiaries' Representative. Any
individual who is or becomes a Beneficiary shall remain a Beneficiary despite
his or her resignation, removal, or other failure to continue to be an officer,
director, agent or employee of Grantor or any of its subsidiaries or any other
relevant enterprise during the term of this Agreement.

        3.2    Beneficiaries' Representative.    All communications or demands
made by and among the Trustee and the Beneficiaries are to be made through the
individual then designated as the Beneficiaries' Representative. The
Beneficiaries' Representative shall have the exclusive right under this
Agreement to make demands from time to time on the Trustee to direct payment to
one or more of the Beneficiaries.

        3.3    Identity of the Beneficiaries' Representative.    The initial
Beneficiaries' Representative shall be Ronald E. Lund, the Company's general
counsel. Upon the death, resignation or removal of the initial or any subsequent
Beneficiaries' Representative, the Beneficiaries' Representative shall be
selected (i) by Grantor's Board of Directors, if no Change in Control has
occurred, or (ii) by written action of a majority

--------------------------------------------------------------------------------




of the Voting Beneficiaries, if a Change in Control has occurred. Grantor shall
notify the Trustee and each of the Beneficiaries in writing promptly following
the selection of any successor Beneficiaries' Representative of the selection of
such successor Beneficiaries' Representative. The Trustee shall be entitled to
rely on the appointment of the initial Beneficiaries' Representative unless
notified in a writing by Grantor of a change in the Beneficiaries'
Representative. The Trustee shall then be entitled to rely on such subsequent
appointment from and after the date such notice is received by the Trustee. The
Trustee shall be entitled to rely on the accuracy and completeness of a written
list delivered to the Trustee by Grantor, and certified by the Secretary of
Grantor to be accurate and to have been prepared in good faith, identifying the
individuals who constitute the Beneficiaries. In the absence of an effective
appointment of a Beneficiaries' Representative, Grantor or any Beneficiary may,
after ten days' written notice to Grantor and all Beneficiaries, petition a
court of competent jurisdiction at the expense of Grantor for appointment of a
Beneficiaries' Representative who need not be a Beneficiary, but shall in no
event be an officer or director of Grantor elected or appointed after a Change
in Control unless such person was also a Beneficiary prior to such Change in
Control. The designation or appointment of a successor Beneficiaries'
Representative shall become effective only upon the execution of a counterpart
of this Agreement, whereby such successor Beneficiaries' Representative shall
assume and become bound by all the duties and responsibilities under this
Agreement.


ARTICLE IV

THE TRUST FUND


        4.1    Trust Fund.    The Trustee shall hold all property received by it
hereunder as one fund which, together with the income and gains therefrom and
additions thereto, shall constitute the "Trust Fund." Except as set forth in
Section 6.1, and to the fullest extent permitted by applicable law, the Trust is
irrevocable. Except as set forth in Section 4.4 of this Agreement, nothing in
this Agreement shall authorize Grantor to make any reduction in or withdrawal
from the Trust Fund prior to termination of the Trust in accordance with the
provisions of this Trust Agreement.

        4.2    Opening Amount.    Concurrently with the establishment of the
Trust, Grantor is delivering to the Trustee the sum of $50 million in cash (the
"Opening Amount"), the receipt of which is hereby acknowledged by the Trustee,
to be held IN TRUST in accordance with the terms of this Agreement. The Company
is responsible for maintaining the amount of the Trust Fund through additional
contributions thereto, if necessary, made within ten (10) Business Days of each
December 31 during the term of the Trust, commencing with December 31, 2004, so
that the market value of the Trust Fund as of each December 31 (together with
the amount of additional contribution, if any, made with respect to such
December 31) shall be no less than the Opening Amount of the Trust, provided,
however, that the Company shall have no obligation to contribute to the Trust
for so long as the Trust Fund is within 5% of the Opening Amount. Nothing
contained herein shall preclude Grantor from making additional contributions of
funds from time to time to the Trustee to be held IN TRUST as part of the Trust
Fund.

        4.3    Monthly Reports.    The Trustee agrees to provide monthly reports
to Grantor and the Beneficiaries' Representative with respect to the Trust Fund.
The Trustee shall keep full accounts of all of its receipts and disbursements.
The Trustee's financial statements, books, and records with respect to the Trust
Fund shall be open to inspection by Grantor or the Beneficiaries' Representative
or their representatives at all reasonable times during normal business hours of
the Trustee and may be audited not more frequently than once in each fiscal year
by an independent certified public accountant engaged by the Beneficiaries'
Representative.

        4.4    Income Surplus.    If (i) the market value of the Trust Fund on
any December 31, during the term of the Trust, commencing with December 31,
2004, shall exceed the greater of (x) the Opening Amount, and (y) the amount
held in the Trust Fund immediately following the then most recent additional
contribution to the Trust Fund, if any, made by Grantor pursuant to Section 4.2
(such excess amount is referred to as the "Income Surplus"), and (ii) there
shall not be any claim then pending upon the Trust for an Expense Advance or
indemnification of a Loss as of such December 31, the Trustee shall pay to
Grantor from the Trust Fund on the tenth (10th) Business Day following such
December 31, an amount equal to

--------------------------------------------------------------------------------




such Income Surplus. If as of any December 31, there is either (1) no Income
Surplus, or (2) a claim pending upon the Trust for an Expense Advance or
indemnification of a Loss, no amount shall be paid to Grantor under this
Section 4.4 in respect of such December 31.

        4.5    Direction of Investment.    Except as set forth herein, Grantor
shall have the exclusive right to direct the investment of the Trust Fund,
provided, however, that such investments shall be limited solely to investments
in Eligible Securities. The Trustee shall have no duty to review or recommend
investments. If for any reason investments in any Eligible Securities as
directed by Grantor cannot be made, or if Grantor shall fail to direct the
Trustee pursuant to written instructions as to how to invest the Trust Fund, the
Trustee shall invest in U.S.Treasury bills with a maturity of less than two
(2) years. If the Trustee is required to make a distribution pursuant to
Section 4.6 at a time when the Trust Fund has insufficient cash to cover such
distribution, the Trustee shall seek the written direction of Grantor with
regard to which Trust investments to liquidate in order to cover the required
distribution. Grantor shall respond to the Trustee in writing within forty-eight
(48) hours to any such request by the Trustee for direction with regard to which
Trust investments to liquidate in order to cover the required distributions.

        4.6    Distributions to Beneficiaries From Trust Fund.    (a) The
Trustee shall make distributions to a Beneficiary from the Trust Fund only upon
demand of the Beneficiaries' Representative. Each such demand shall be submitted
by the Beneficiaries' Representative to the Trustee, in writing, signed by the
Beneficiaries' Representative, with a copy of such demand and the accompanying
certificate delivered by the Beneficiaries' Representative to Grantor. Each such
demand shall (1) state the name of the Beneficiary on whose behalf such demand
is made, (2) certify that a copy of the demand is being delivered by the
Beneficiaries' Representative simultaneously to Grantor, and (3) be accompanied
by the appropriate certificate of the Beneficiaries' Representative included in
Exhibit B or Exhibit C referred to in Section 4.6(a)(i) or (ii).

        (i)    Each demand upon the Trust for an Expense Advance shall be
delivered by the Beneficiaries' Representative to the Trustee, and shall be
substantially in the form of Exhibit B; or

        (ii)   Each demand upon the Trust for indemnification for any Losses
(other than a demand upon the Trust solely for an Expense Advance) shall be
delivered by the Beneficiaries' Representative to the Trustee, and shall be
substantially in the form of Exhibit C.

        (b)   No sooner than five (5) Business Days after a demand is made under
Section 4.6(a)(i) or 4.6(a)(ii) of this Agreement by the Beneficiaries'
Representative for an Expense Advance or for indemnification for any Losses, the
Trustee shall distribute funds to the Beneficiary as specified in such demand in
the amount and manner set forth therein unless prior to the making of such
payment, Grantor has notified the Beneficiaries' Representative and the Trustee
that Grantor will promptly pay the amount so demanded to the Beneficiary
directly, and does so within two (2) Business Days, as confirmed to the Trustee
in writing by Beneficiaries' Representative. The rights of the Beneficiaries to
demand and receive distributions from the Trustee in respect of an Expense
Advance or for indemnification for any Losses shall not be affected or
diminished in any way by the existence of any dispute between the named
Beneficiary and Grantor or any alleged right of offset in favor of Grantor, and
the Trustee shall be entitled to rely upon the demand of the Beneficiaries'
Representative pursuant to Section 4.6(a)(i) and 4.6(a)(ii) in making
distributions from the Trust Fund in respect of an Expense Advance or
indemnification for any Losses. Such distributions shall be made notwithstanding
any notice or demand by or on behalf of Grantor that the distributions should
not be made because any Beneficiary is not entitled to some or all of the amount
of such distributions or for some other reason.

        (c)   If, at any time, the Trustee does not have sufficient funds to
satisfy all pending demands of Beneficiaries in full, including demands of the
Beneficiaries' Representative made pursuant to Section 4.10, the Trustee shall
first make payment in full of amounts owing to the Trustee, second, shall make
payment in full of all amounts owing to the Beneficiaries' Representative under
Section 4.10, and, thereafter, shall, upon the written direction of Grantor or
the Beneficiaries' Representative, make payments to all Beneficiaries pro rata
in respect of their then pending demands for which payment is then due in
accordance with the terms of this Section 4.6.

--------------------------------------------------------------------------------






        4.7    Taxes.    It is the intent of the parties hereto that the Trust
will be treated as a grantor trust for federal and state income tax purposes and
that Grantor will be treated as the owner of all assets of the Trust for such
purposes. Grantor shall prepare or cause to be prepared for and filed on behalf
of the Trust all income tax returns and governmental reports required by law.
Pursuant to Section 671 of the Internal Revenue Code of 1986, as amended,
Grantor shall include in the calculation of its consolidated taxable income and
consolidated federal income tax liability or that of its parent, if any, all
items of income, deduction and credit attributable to the investment,
accumulation, and distribution of corpus or income or any other asset of the
Trust. The fiscal year and fiscal quarters of the Trust for all purposes shall
be the same as that of Grantor. Grantor agrees to pay any and all taxes on the
Trust Fund or the income thereof for which the Beneficiaries or the Trustee
would otherwise be required to pay with respect to the interest of any person or
persons therein, and, if requested, to provide the Trustee with proof of
payment.

        4.8    Duties and Responsibilities of the Beneficiaries' Representative;
Eligibility Determinations by Special Legal Counsel.    The Beneficiaries'
Representative (and any successor Beneficiaries' Representative) shall have the
following affirmative duties and responsibilities:

        (a)   to demand payment from the Trustee on a Beneficiary's behalf for
Expense Advances or indemnification for Losses as set forth in this Agreement
upon receipt of written certificates and other information referred to in
Section 4.6(a) and receipt of a favorable determination (a "Favorable
Eligibility Determination") made by Grantor's Board of Directors, a committee
thereof, special legal counsel, or a court, each as defined, qualified, selected
and acting in accordance with Minnesota Statutes, Section 302A.521, Subd. 6:

        (i)    that, in the case of a demand for an Expense Advance, the facts
then known to those making the eligibility determination would not preclude
indemnification; and

        (ii)   that, in the case of a demand for any Losses, the Beneficiary is
entitled to indemnification;

        (b)   generally to use good faith efforts to cause Grantor and the
Trustee to discharge their respective responsibilities under this Agreement; and

        (c)   to perform any and all additional responsibilities specifically
identified in this Agreement.

        For purposes hereof and prior to or promptly following receipt by the
Beneficiaries' Representative of the first demand pursuant to Section 4.6(a),
Grantor's Board of Directors shall select a "special legal counsel" to act as
such so long as such counsel is so qualified as such under Minnesota Statutes,
Section 302A.521, Subd. 1. Such counsel or any successor special legal counsel
selected by Grantor's Board of Directors that is so qualified under such
Minnesota Statutes is referred to as the "Special Legal Counsel." Unless and
until the then Special Legal Counsel becomes disqualified under such Minnesota
Statutes from so acting as Special Legal Counsel or is replaced by a successor
Special Legal Counsel selected by Grantor's Board of Directors, all such
eligibility determinations that otherwise could be made by Grantor's Board or a
committee thereof shall be made by the Special Legal Counsel, and the
Beneficiaries' Representative is fully entitled to and shall rely on the
eligibility determinations so made by the Special Legal Counsel. The fees and
expenses of the Special Legal Counsel shall be paid by Grantor.

        4.9    Indemnification of the Beneficiaries' Representative.    The
Beneficiaries' Representative shall not be liable for any action taken or
omitted by the Beneficiaries' Representative in good faith and believed by the
Beneficiaries' Representative to be authorized hereby or within the rights or
powers conferred upon the Beneficiaries' Representative hereunder, or taken or
omitted by the Beneficiaries' Representative in accordance with Eligibility
Determinations made by the Special Legal Counsel and in accordance with advice
of counsel (which counsel may be of the Beneficiaries' Representative's own
choosing and which counsel may include, but need not be limited to, Grantor's
in-house counsel), and shall not be liable for any mistake of fact or error of
judgment or for any acts or omissions of any kind unless caused by willful
misconduct or gross negligence of the Beneficiaries' Representative. The
Beneficiaries' Representative shall have no duty or obligation to investigate
any claim or statement made by any Beneficiary and in carrying out his or her
duties hereunder the Beneficiaries' Representative shall be entitled to rely on
any written document or certificate that it receives from a Beneficiary. Grantor
agrees to indemnify the

--------------------------------------------------------------------------------




Beneficiaries' Representative and hold the Beneficiaries' Representative
harmless against any and all liabilities, losses, claims, actions, suits, costs,
expenses, (including reasonable fees, charges and disbursements of counsel), and
damages of any kind whatsoever (together "Beneficiaries' Representative Losses")
incurred by the Beneficiaries' Representative hereunder, except for
Beneficiaries' Representative Losses resulting from the Beneficiaries'
Representative's own willful misconduct or gross negligence.

        4.10    Expenses.    Grantor shall pay the Beneficiaries'
Representative's expenses in acting as Beneficiaries' Representative hereunder,
including reasonable fees and charges of counsel and any agents engaged by the
Beneficiaries' Representative to assist the Beneficiaries' Representative in
such capacity and other Beneficiaries' Representative Losses incurred by the
Beneficiaries' Representative in acting as Beneficiaries' Representative under
this Agreement. The Beneficiaries' Representative shall be permitted to demand
payment from the Trust Fund amounts constituting Beneficiaries' Representative
Losses, to the extent that such amounts have not been paid by Grantor to the
Beneficiaries' Representative. Any such demand by the Beneficiaries'
Representative shall be submitted to the Trustee, in writing, signed by the
Beneficiaries' Representative, and accompanied by a certificate stating (i) that
such demand is being made for payment pursuant to Section 4.10 of this
Agreement, (ii) the amount demanded, (iii) that the Beneficiaries'
Representative has previously made demand for payment upon Grantor not less than
ten (10) Business Days prior to delivery of the demand to the Trustee, and
(iv) that no part of the amount then being demanded from the Trust Fund has been
previously received from Grantor. A copy of each demand and certificate shall be
delivered simultaneously to Grantor by the Trustee. As soon as practicable after
such demand is made by the Beneficiaries' Representative, the Trustee shall
distribute funds to the Beneficiaries' Representative specified in such demand
in the amount and manner set forth therein.

        4.11    Administrative Powers of the Trustee.    The Trustee shall have
power, in its sole discretion, to do any of the following:

        (a)   to cause any investment to be registered and held in the name of
one or more of its nominees, or one or more nominees of any system for the
central handling of securities;

        (b)   to collect and receive any and all money and other property due to
the Trust Fund and to give full discharge therefor; and

        (c)   to make investments to the extent contemplated by Section 4.5.

        4.12    Suspension of Payment on Indemnification
Claims.    Notwithstanding any other provision of this Agreement, the Trustee
shall (upon its receipt of written notice of the occurrence of an event
described in clause (a) or (b) below) suspend payment on any demand for Expense
Advances or indemnification for Losses, or any other distribution out of the
Trust Fund contemplated by this Agreement, and shall be excused from making such
distribution during any period (a) in which an order or decree of a court of
competent jurisdiction is in effect prohibiting such payment, or (b) if the
Trustee shall have received notice in writing of the commencement and pendency
of any action, suit or proceeding challenging payment of any demand for Expense
Advances or indemnification for Losses or other distribution from the Trust Fund
in a court of competent jurisdiction.

        4.13    Adverse Determination.    If the trust arrangement created
hereby is (i) held to be invalid or ineffective by a court of competent
jurisdiction or (ii) if for any reason the trust arrangement created hereby is
held or deemed to create a security interest in an asset in the Trust, whether
in connection with the bankruptcy of one of the parties hereto or otherwise (an
"Adverse Determination"), then under such circumstances it is intended that the
relationship of the parties shall be Grantor as debtor, the Trustee as
securities intermediary and the Beneficiaries' Representative as secured party
for the benefit of the Beneficiaries. To that end, this Agreement shall be a
security agreement and a control agreement within the meaning of Article 9 of
Uniform Commercial Code as in effect from time to time in the State of Minnesota
("UCC"), and pursuant hereto, to secure the obligation of Grantor to indemnify
the Beneficiaries, Grantor hereby grants the Beneficiaries' Representative for
the benefit of the Beneficiaries a

--------------------------------------------------------------------------------




continuing security interest in, and pledges all right title and interest in and
to, the following (for purposes of this Section 4.13, the "Collateral"):

        (a)   the Trust account with the Trustee and the Trust Fund, and any
certificates or instruments representing or evidencing the Trust Fund, and all
cash, investment property, general intangibles, interest, dividends, rights and
other property at any time and from time to time received, receivable or
otherwise issued, distributed or distributable in respect of or in exchange for
any or all of the Trust Fund;

        (b)   all other investment property, general intangibles, and other
property hereafter issued, delivered or deliverable to the Trustee in
substitution for or in addition to any of the foregoing, all certificates and
instruments representing or evidencing such other property and all cash,
investment property, general intangibles, interest, dividends, rights and other
property at any time and from time to time received, receivable or otherwise
issued, distributed or distributable after the date hereof in respect of or in
exchange for any or all thereof; and

        (c)   all proceeds of all of the foregoing.

        If the Trust is deemed to create a security interest, Grantor and, at
the direction of the Beneficiaries' Representative, the Trustee shall execute
such other documents and instruments as the Beneficiaries' Representative may
reasonably require from time to time to perfect and protect his or her first
priority security interest in the Collateral under applicable law, including
filing by Grantor of any continuation statements evidencing such security
interest and all other financing statements reasonably requested to be filed by
the Beneficiaries' Representative. In the event of an Adverse Determination, the
Beneficiaries' Representative shall have and shall be deemed to have had all the
rights and remedies of a secured party under Article 9 of the UCC and may
exercise any of the rights and remedies available to him or her under the UCC as
in effect from time to time in the State of Minnesota or otherwise available to
him or her, including, without limitation, sale, assignment or other disposal of
the Collateral in exchange for cash or credit. Grantor agrees that a demand for
Expense Advances or indemnification for Losses is also a notice of disposition
under Section 9-611 of the UCC and that five (5) Business Days is reasonable
notice if notice of a disposition is required under Section 9-611 of the UCC.
Furthermore, Grantor agrees that any Beneficiary may be the purchaser of the
Collateral consisting of Cash, Corporate Securities, Government Securities or
Municipal Securities at a private sale without notice because the Collateral is
of a type sold on a recognized market or the subject of widely distributed
standard price quotations. The Beneficiaries' Representative shall provide the
Trustee with notice of an Adverse Determination as soon as practicable after the
occurrence of such Adverse Determination, although failure to provide such
notice shall not affect the rights or obligations of the parties hereunder,
except that the Beneficiaries' Representative shall not take any action with
respect to the Trustee as securities intermediary until such notice is provided.
Except for the amounts due to the Trustee pursuant to Section 7.3, the Trustee
waives any right of set-off, banker's lien or other lien or claim it may have to
the Collateral.

        Grantor covenants and agrees that it shall not pledge, assign,
hypothecate or transfer its interest in the Trust account or the Trust Fund.
Grantor further covenants and agrees that it shall not so direct the Trustee,
and the Trustee agrees that it will not acknowledge or agree to any such pledge,
assignment, hypothecation or transfer.

        The parties hereby agree that notwithstanding anything contained herein
to the contrary, the Trustee shall have no duty or obligation of any kind to
monitor this Section 4.13. The parties further agree that the Trustee shall have
no duty or obligation to file any document or instrument or financing statement
in connection with Section 4.13, except as directed in writing by the
Beneficiaries' Representative.

--------------------------------------------------------------------------------




ARTICLE V

RESIGNATION OR REMOVAL OF TRUSTEE


        5.1    Resignation of Trustee.    The Trustee may resign at any time by
delivering its written resignation to Grantor, with a copy to the Beneficiaries'
Representative. Such resignation shall take effect upon appointment of a
successor pursuant to Section 5.3.

        5.2    Removal of Trustee.    Grantor and the Beneficiaries'
Representative, acting together, may remove the Trustee at any time by
delivering to the Trustee the instruments described in Section 5.3.

        5.3    Appointment of Successor Trustee.    

        (a)   Removal of the Trustee and the appointment of a successor Trustee
shall take effect thirty (30) days following delivery to the Trustee of (i) an
instrument in writing removing the Trustee and appointing such successor,
executed by Grantor and accompanied by a certificate in writing signed by the
Beneficiaries' Representative stating that two-thirds of the Voting
Beneficiaries agree to such removal and appointment, and (ii) an acceptance in
writing, executed by such successor. The Trustee may agree to an earlier
effective date. Upon the resignation of the Trustee, the successor Trustee shall
be appointed by Grantor with the written approval of the Beneficiaries'
Representative, and a writing to such effect and an acceptance in writing, as
referred to above, shall be delivered to the Trustee.

        (b)   All of the provisions set forth herein with respect to the Trustee
shall apply to each successor with the same force and effect as if such
successor had been originally named as Trustee hereunder.

        (c)   If a successor is not appointed within sixty (60) days after the
Trustee gives notice of its resignation pursuant to Section 5.1, the Trustee or
the Beneficiaries' Representative may apply to any court of competent
jurisdiction at the expense of the Trust for appointment of a successor.

        (d)   Any successor Trustee appointed hereunder shall be a bank or trust
company that: (i) is authorized under state or United States federal law to
exercise corporate trust powers, (b) has a combined capital and surplus in
excess of $50,000,000, and (c) is subject to supervision or examination by
United States federal or state authority.

        5.4    Transfer of Fund to Successor.    Upon appointment of a successor
Trustee as set forth above, the Trustee shall transfer and deliver the Trust
Fund to such successor.


ARTICLE VI

DURATION, TERMINATION, AND AMENDMENT OF TRUST


        6.1    Term.    The Trust and this Agreement shall continue until
terminated in accordance with this Section 6.1. The Trust and this Agreement may
be terminated (i) upon the written consent of Grantor and the Beneficiaries'
Representative (acting upon the direction of two-thirds of the Voting
Beneficiaries), or (ii) by Grantor (by action of its Board of Directors) on the
fifth anniversary of the date of establishment of the Trust, or on any later
five year anniversary of such date (the fifth anniversary of the date of
establishment of the Trust, and each later five year anniversary of such date,
are each referred to as a "Five Year Anniversary"); provided, however, that no
such unilateral termination by Grantor shall be effective for a period of seven
(7) years following the date of a Change in Control. No termination of the Trust
or this Agreement shall be deemed to reduce or forgive any obligation that
Grantor may otherwise have to a Beneficiary for any Expense Advances or for
indemnification of Losses pursuant to Grantor's articles of incorporation or
Bylaws or any contractual arrangement between Grantor and any Beneficiary.
Notwithstanding anything contained herein to the contrary, termination of the
Trust and this Agreement shall operate prospectively only, so that all
provisions of this Agreement shall remain in full force and effect as to any
Claim asserted prior to the effective date of termination relating to an
Indemnifiable Event that occurs prior to the effective date of termination.
Grantor shall notify the Trustee and the Beneficiaries' Representative of the
termination of the Trust and this Agreement by delivering to the Trustee and the
Beneficiaries' Representative (a) an instrument in writing executed by Grantor
together with a certified copy of the resolution of Grantor's Board of Directors
authorizing such termination and,

--------------------------------------------------------------------------------



(b) in the case of a termination undertaken with the consent of two-thirds of
the Voting Beneficiaries, written evidence of the consent thereto of two-thirds
of the Voting Beneficiaries. To be effective, the notice and accompanying
documents referred to in the preceding sentence (the "Termination Notice") must
be delivered by Grantor to the Trustee and the Beneficiaries' Representative not
later than one hundred eighty (180) days prior to the Five Year Anniversary on
which the Trust is to be terminated, in the case of a unilateral termination by
Grantor, or such other period as may be agreed by the parties (with the
Beneficiaries' Representative acting upon the direction of two-thirds of the
Voting Beneficiaries). Except as provided in the sentence next following this
sentence, the termination of the Trust and this Agreement as permitted hereby
shall be effective (x) in the case of a unilateral termination by Grantor, on
the later of (1) the Five Year Anniversary set forth in the Termination Notice,
and (2) the date that is the seven (7) year anniversary of a Change in Control,
if one shall have occurred, and (y) in the case of termination with the consent
of Grantor and two-thirds of the Voting Beneficiaries, on the later of (1) the
date set forth in Termination Notice (unless a later date shall have been
provided for in the consents of the Beneficiaries included as part of the
Termination Notice, in which case the termination date shall be the date set
forth in such consents) and (2) ten (10) Business Days following the date of
receipt by the Trustee of the Termination Notice. If the date on which the
termination of the Trust and this Agreement would otherwise be effective
pursuant to the preceding sentence (the "Scheduled Termination Date") is not a
Business Day, the termination of the Trust and this Agreement shall be effective
on the Business Day next following the Scheduled Termination Date.

        6.2    Distribution Upon Termination.    When this Trust is terminated
in accordance with Section 6.1, the Trustee shall, upon the direction of
Grantor, distribute the Trust Fund to Grantor less any full and adequate
provision for any distributions to be made pursuant to any outstanding demands
for payment under Section 4.6 and any amounts payable pursuant to Sections 4.10
and 7.3.

        6.3    Amendment of Trust Instrument.    This Agreement may not be
amended except upon the written consent of Grantor and the Beneficiaries'
Representative (acting upon the direction of two-thirds of the Voting
Beneficiaries) and, as to any matter contained in Article VI or otherwise
potentially increasing any liability of the Trustee, with the written consent of
the Trustee, provided, however, that no such amendment shall deny, limit or
otherwise modify the then existing rights of any Beneficiary who does not so
consent. Notice of such amendment shall be given to the Trustee by an instrument
in writing executed by Grantor and the Beneficiaries' Representative
acknowledged in the same form as this Agreement, together with a copy of the
resolution of the Board of Directors of Grantor certified by the Secretary
thereof authorizing such amendment.


ARTICLE VII

RIGHTS AND OBLIGATIONS OF THE TRUSTEE


        7.1    Duties of the Trustee.    The duties and liabilities of the
Trustee shall at all times be limited to those expressly stated in this
Agreement. The Trustee shall discharge its duties hereunder with the care,
skill, prudence, and diligence under the circumstances then prevailing that a
prudent person acting in a like capacity and familiar with such matters would
use in the conduct of an enterprise of a like character and with like aims, but
no implied duties or covenants shall be read into this Agreement against the
Trustee The Trustee shall not be liable for any loss sustained by the Trust Fund
by reason of the purchase, retention, sale, or exchange of any investment in
good faith and in accordance with Grantor's directions and the provisions of
this Agreement.

        7.2    Indemnification of the Trustee.    The Trustee shall not be
liable for any action taken or omitted by it in good faith and believed by the
Trustee to be authorized hereby or within the rights or powers conferred upon it
hereunder, or taken or omitted by the Trustee in accordance with advice of
counsel (which counsel may be of the Trustee's own choosing and which may be
in-house counsel of the Trustee), and shall not be liable for any mistake of
fact or error of judgment or for any acts or omissions of any kind unless caused
by willful misconduct or gross negligence. Grantor agrees to indemnify the
Trustee and hold it harmless against any and all liabilities, losses, claims,
expenses, suits, costs, expenses, (including reasonable fees, charges and
disbursements of counsel), and damages of any kind and nature whatsoever

--------------------------------------------------------------------------------




incurred by the Trustee hereunder, except for liabilities, losses, claims,
actions, suits costs, expenses, and damages incurred by the Trustee resulting
from its own willful misconduct or gross negligence.

        7.3    Expenses and Compensation.    The Trustee shall pay from the
Trust Fund, to the extent not paid by Grantor, the Trustee's reasonable expenses
of administration of the Trust, including reasonable fees and charges of counsel
(including in-house counsel) and any agents engaged by the Trustee to assist it
in such administration. Grantor shall pay the Trustee reasonable compensation
for its services as Trustee hereunder and the Trustee shall have a lien on the
Trust Fund for such compensation and expenses until paid in full.

        7.4    Rights of the Trustee.    

        (a)   No implied covenants or obligations shall be read into this
Agreement with respect to the Trustee. The Trustee shall not be liable under any
circumstances, except (x) for its own willful misconduct or gross negligence or
(y) for taxes, fees or other charges on, based on or measured by any fees,
commission or compensation received by the Trustee in connection with the
provision of its services hereunder. In particular, but not by way of
limitation:

        (i)    The Trustee shall not be liable for any error of judgment made in
good faith;

        (ii)   The Trustee shall not be required to take any action that is
inconsistent with the purposes of the Trust set forth in Section 2.2;

        (iii)  No provision of this Agreement shall require the Trustee to
expend or risk its personal funds, or otherwise incur any financial liability in
the performance of its rights or powers hereunder, if the Trustee shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured or provided
to it;

        (iv)  Under no circumstances shall the Trustee be liable for any
indebtedness or obligation of the Trust or Grantor;

        (v)   The Trustee shall not be liable for the default or misconduct of
the Grantor or the Beneficiaries' Representative and shall not be liable for any
act or omission taken at the direction of Grantor or the Beneficiaries'
Representative; and

        (vi)  Every provision of this Agreement relating to the Trustee shall be
subject to the provisions of this Section 7.4.

        (b)   The Trustee shall incur no liability to anyone in acting upon any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper believed by it to be genuine
and believed by it to be signed by the proper party or parties. The Trustee may
accept a certified copy of a resolution of the board of directors or other
governing body of any corporate party as conclusive evidence that such
resolution has been duly adopted by such body and that the same is in full force
and effect. As to any fact or matter the manner of ascertainment of which is not
specifically prescribed herein, the Trustee may for all purposes hereof rely on
a certificate, signed by the president or any vice president or by the treasurer
or any assistant treasurer or the secretary or any assistant secretary of the
relevant party, as to such fact or matter, and such certificate shall constitute
full protection to the Trustee for any action taken or omitted to be taken by it
in good faith in reliance thereon.

        (c)   In the exercise or administration of the Trust, the Trustee
(i) may act directly or, at the expense of Grantor or the Trust, through agents
or attorneys pursuant to agreements entered into with any of them, and the
Trustee shall not be liable for the default or misconduct of such agents or
attorneys if such agents or attorneys shall have been selected by the Trustee
with reasonable care; and (ii) may, at the expense of the Grantor or the Trust,
consult with counsel, accountants and other skilled persons to be selected with
reasonable care and employed by it, and it shall not be liable for anything
done, suffered or omitted in good faith by it in accordance with the advice or
opinion of any such counsel, accountants or other skilled persons.

--------------------------------------------------------------------------------






        (d)   The Trustee agrees that it will not manage, control, use, sell,
dispose of or otherwise deal with the Trust Fund except (i) as expressly
required by the terms of this Agreement or (ii) as expressly provided in written
instructions from Grantor or the Beneficiaries' Representative.

        (e)   The Trustee shall not be answerable or accountable under any
circumstances, except for the willful misconduct or gross negligence of the
Trustee.

        (f)    Except in accordance with the written instructions furnished by
Grantor or the Beneficiaries' Representative and except as provided herein, the
Trustee shall have no duty (i) to see to any recording or filing of any
document, (ii) to see to the payment or discharge of any tax, assessment or
other governmental charge or any lien or encumbrance of any kind owing with
respect to, assessed or levied against any part of the Trust, (iii) to confirm
or verify any financial statements of Grantor or (iv) to inspect the Grantor's
books and records at any time.

        (g)   The Trustee shall not have any duty or obligation to manage,
control, use, sell, dispose of or otherwise deal with the Trust Fund or to
otherwise take or refrain from taking any action under this Agreement except as
expressly required by the terms hereof or as expressly provided in written
instructions from the Grantor or the Beneficiaries' Representative. The Trustee
shall not be required to take any action under this Agreement unless the Trustee
shall have been indemnified by Grantor or the Trust Fund, in manner and form
satisfactory to the Trustee, against any liability, cost or expense (including
counsel fees and disbursements) which may be incurred in connection therewith;
and, if Grantor shall have directed the Trustee to take any such action or
refrain from taking any action, Grantor agrees to furnish such indemnity as
shall be required and, in addition, to pay the reasonable compensation of the
Trustee for the services performed or to be performed by it pursuant to such
direction. The Trustee shall not be required to take any action under this
Agreement if the Trustee shall reasonably determine or shall have been advised
by counsel that such action is contrary to the terms of this Agreement or is
otherwise contrary to law.

        (h)   Whenever the Trustee is unable to decide between alternative
courses of action permitted or required by the terms of this Agreement, or is
unsure as to the application, intent, interpretation or meaning of any provision
hereof, the Trustee may give notice (in such form as shall be appropriate under
the circumstances) to Grantor and the Beneficiaries' Representative requesting
instructions as to the course of action to be adopted, and, to the extent the
Trustee acts in good faith in accordance with any such joint instruction
received from Grantor and the Beneficiaries' Representative, the Trustee shall
not be liable on account of such action to any Person. If the Trustee shall not
have received appropriate instructions within ten (10) days of such notice (or
within such shorter period of time as reasonably may be specified in such notice
or may be necessary under the circumstances), it may, but shall be under no duty
to, take or refrain from taking such action which is consistent, in its view,
with this Agreement and as it shall deem to be in the best interest of the
Beneficiaries, and the Trustee shall have no liability to any Person for any
such action or inaction.

        (i)    The Trustee shall not have any responsibility or liability for or
with respect to the genuineness, value, sufficiency or validity of the Trust
Fund. The Trustee shall in no event assume or incur any liability, duty or
obligation to the Beneficiaries, the Beneficiaries' Representative, Grantor or
any other Person other than as expressly provided for herein, and in no event
shall the Trustee have any implied duties or obligations hereunder.

        (j)    The Trustee shall incur no liability if, by reason of any
provision of any present or future law or regulation thereunder, or by any force
majeure event, including but not limited to natural disaster, war or other
circumstances beyond its control, the Trustee shall be prevented or forbidden
from doing or performing any act or thing which the terms of this Agreement
provide shall or may be done or performed.

        (k)   The Trustee shall not be liable for any action it takes or omits
to take in good faith in reliance on the instructions of the Beneficiaries'
Representative.

        (l)    In no event shall the Trustee be liable (i) for special,
consequential or punitive damages, (ii) for the acts or omissions of its
nominees, correspondents, clearing agencies or securities

--------------------------------------------------------------------------------






depositories, (iii) for the acts or omissions of brokers or dealers, and
(iv) for any losses due to forces beyond the control of the Trustee, including
without limitation strikes, work stoppages, acts of war or terrorism,
insurrection, revolution, nuclear or natural catastrophes or acts of God and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services. The Trustee shall have no responsibility for
the accuracy of any information provided to the Beneficiaries or any other
person that has been obtained from, or provided to the Trustee by, any other
entity.


ARTICLE VIII

MISCELLANEOUS


        8.1    Governing Law; Submission to Jurisdiction; Choice of
Forum.    This Agreement shall be governed by and its provisions construed and
enforced in accordance with the laws of the State of Minnesota. The validity and
administration of the Trust shall be governed by Minnesota law and the initial
situs of the Trust shall be Minnesota. Grantor, the Trustee and the
Beneficiaries' Representative each hereby irrevocably consents to the
jurisdiction of the courts of the State of Minnesota for all purposes in
connection with any action or proceeding which arises out of or relates to this
Agreement, and agree that any action instituted under this Agreement shall be
commenced, prosecuted and continued only in the state courts of the State of
Minnesota in and for Hennepin County, which shall be the exclusive and only
proper forum for adjudicating such a claim. Grantor, the Trustee and the
Beneficiaries' Representative irrevocably waive any right to object that any
action brought in such court is in an inconvenient forum.

        8.2    Successors.    This Agreement and the Trust shall be binding upon
and shall inure to the benefit of the spouses, heirs, personal and legal
representatives, estates, successors, and assigns of the parties hereto and of
the Beneficiaries. It is the intention of Grantor that, following the death of
any Beneficiary, the heirs, successors, estate and/or assignees of such
Beneficiary shall be permitted to pursue any claim for (and receive
distributions in respect of) indemnification from the Trust Fund to the same
extent that such Beneficiary would have been permitted to pursue in the absence
of his or her death. However, no such heir, successor, estate or assignee,
however, shall be considered a "Voting Beneficiary" hereof for any purpose.

        8.3    Third Party Beneficiaries.    The Beneficiaries are specifically
acknowledged as beneficiaries of the Trust and shall have the right to bring
actions to enforce this Agreement where the Beneficiaries' Representative fails
to bring such an action or fails to prosecute an action in good faith.

        8.4    Enforcement Expenses.    Grantor shall be responsible for all
costs and expenses, including reasonable fees, charges and disbursements of
counsel and court costs, incurred in any action brought to enforce or interpret
this Agreement, whether brought by the Beneficiaries' Representative, a
Beneficiary, the Trustee, or otherwise, if Grantor does not substantially
prevail.

        8.5    Titles and Headings Not to Control; Section References.    The
titles to Articles and headings of Sections in this Agreement are placed herein
for convenience of reference only and in case of any conflict the text of this
Agreement, rather than such titles or headings, shall control. Unless
specifically provided otherwise, section references used herein refer to the
sections or subsections of this Agreement.

        8.6    Notices, Consents and Other Communications.    All notices,
requests, demands and other communications under this Agreement shall be in
writing and shall be deemed duly given (i) if delivered by hand and signed for
by the party addressed, on the date of such delivery, (ii) if sent by facsimile,
on the date sent, or (iii) if mailed by domestic certified or registered mail
with postage prepaid, on the third Business Day after the date postmarked.

--------------------------------------------------------------------------------



        Notices shall be given as follows:

Trustee:

Wells Fargo Bank, National Association
11th Floor—Northstar East Building
MAC N9303-110,
608 2nd Avenue S,
Minneapolis, Minnesota 55402
Attention: Steven R. Gubrud
Telephone: (612)667-9090
Facsimile: (612)667-2134

Grantor:

Medtronic, Inc.
710 Medtronic Parkway
Minneapolis, MN 55432-5604
Mail Stop: LC300
Attention: Deputy General Counsel
Telephone: (763) 514-4000
Facsimile: (763) 505-2739

Beneficiaries' Representative:

Ronald E. Lund
c/o Medtronic, Inc.
710 Medtronic Parkway
Minneapolis, MN 55432-5604
Mail Stop LC400
Telephone: (763) 514-4000
Facsimile: (763) 572-5459

        IN WITNESS WHEREOF, the parties hereto have executed this agreement as
of the day and year first above written.


Attest:
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
("Trustee")
 
By
/s/ Steven R. Gubrud

--------------------------------------------------------------------------------

Name:  Steven R. Gubrud
Title:    Assistant Vice President
 
MEDTRONIC, INC.
 
("Grantor")
 
By
/s/ Richard Hamm

--------------------------------------------------------------------------------

Name:  Richard Hamm
Title:    VP & Deputy General Counsel
 
/s/ Ronald E. Lund

--------------------------------------------------------------------------------

Ronald E. Lund, as the Beneficiaries' Representative

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.11



INDEMNIFICATION TRUST AGREEMENT
PRELIMINARY STATEMENT
ARTICLE I DEFINITIONS
ARTICLE II THE TRUST
ARTICLE III THE BENEFICIARIES AND THE BENEFICIARIES' REPRESENTATIVE
ARTICLE IV THE TRUST FUND
ARTICLE V RESIGNATION OR REMOVAL OF TRUSTEE
ARTICLE VI DURATION, TERMINATION, AND AMENDMENT OF TRUST
ARTICLE VII RIGHTS AND OBLIGATIONS OF THE TRUSTEE
ARTICLE VIII MISCELLANEOUS
